DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Talonen (US 2017/0268076 A1), originally of record in the Non-Final Rejection of March 18, 2022.

Regarding claim 1, Talonen teaches an austenitic stainless steel comprising by weight ([0009]) as shown in the below table.  The compositional proportions disclosed by Talonen (shown in the Table below) overlap applicants claimed proportions, and overlaps the claimed relational expression (1) (for example, 1.5% Ni, 12.5% Cr, 20% Mn, 0.8% Si, 0.2% C and 0.4% N yields a value for expression (1) of 64.9, which meets the requirement of greater than or equal to 40) and claimed relational expression (3) (for example, for example, 1.5% Ni, 12.5% Cr, 20% Mn, 0.8% Si, 0.2% C and 0.4% N yields a value for expression (3) of 41.5 mJ/m2, which meets the requirement of greater than or equal to 41 mJ/m2).  This, therefore establishes a prima facie case of obviousness, where one of ordinary skill in the art, before the effective filing date of the invention, would have found it obvious to select from the proportions disclosed by Talonen including those proportions, which satisfy the presently claimed compositional and relational requirements (MPEP 2144.05 I).
Table
Element
Cl. 1 (wt.%)
Talonen [0009] (wt. %)
C
0.07-0.2
0-0.4
N
0.15-0.4
0.05-0.5
Si
0.8-2
0-3
Mn
16-22
3-20
S
0 < S ≤ 0.01
Inevitable impurity*
Cr
12.5-20
10-30
Ni

0-4.5
Cu
1-3
0-3
Fe & inevitable impurities
Remainder


*As an inevitable impurity, sulfur considered to be present in amount within, or at least overlapping, applicant’s proposed claim proportions (which include 0%).

Regarding claim 2, Talonen teaches each limitation of claim 1, as discussed above.  The compositional proportions disclosed by Talonen (shown in the Table above) overlap applicants claimed proportions, and overlaps the claimed relational expression (2) (for example, for example, 1.5% Ni, 12.5% Cr, 20% Mn, 0.8% Si, 0.2% C and 0.4% N yields a value for expression (2) of 760.8 MPa, which meets the requirement of greater than or equal to 450 MPa).  This, therefore establishes a prima facie case of obviousness, where one of ordinary skill in the art, before the effective filing date of the invention, would have found it obvious to select from the proportions disclosed by Talonen including those proportions, which satisfy the presently claimed compositional and relational requirements (MPEP 2144.05 I).

Regarding claims 3 and 4, Talonen teaches each limitation of claim 1, as discussed above.  Talonen does not specifically teach wherein a ferrite content measured by a ferritescope after 70% cold working is less than 0.1%, nor wherein a permeability measured by a magnetic permeability measuring device at room temperature is1.005 or less even at 70% cold working.  However, Talonen teaches a substantially identical austenitic stainless steel as that which the applicant claims and discloses as having this ferrite content and permeability.  Therefore, one would reasonably expect the stainless steel of Talonen to possess the claimed properties, absent an objective showing (see MPEP 2112).

Regarding claims 6-8, Talonen teaches each limitation of claim 1, as discussed above.  Talonen does not specifically teach wherein a cold-rolled material hardness (Hv) value measured through the Vickers hardness test at room temperature is 215 or more, nor wherein a Cu+ Mn content in a region within 2nm of a passivation film as measured by Glow Discharge Spectrometer is 0.2% or more, nor wherein a surface resistance measured by the DC 4-terminal method by applying a pressure of 10N/cm2 is less than 10mΩcm2.  However, Talonen teaches a substantially identical austenitic stainless steel as that which the applicant claims and discloses as having this hardness, Cu+ Mn content and surface resistance.  Therefore, one would reasonably expect the stainless steel of Talonen to possess the claimed properties, absent an objective showing (see MPEP 2112).

Response to Arguments
Applicant’s claim amendments, filed June 162, with respect to 35 U.S.C. 112(b) rejections have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejections of March 18, 2022 have been withdrawn. 

Applicant's arguments filed June 16, 2022 have been fully considered but they are not persuasive regarding the nickel content and the intent of applicant to secure non-magnetic properties “without adding nickel”, this argument is not commensurate in scope with the claim limitations presently presented.  Applicant’s claims as presently recited do not exclude the inclusion of Nickel (“comprising” which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements” MPEP 2111.03 I), therefore applicant’s argument to the inclusion of nickel by Talonen is not persuasive.  
Regarding applicant’s assertion that Talonen would not have directed a person of ordinary skill in the art to an austenitic steel that satisfies equations 1 and 3, this is not persuasive as Talonen teaches compositional proportions that overlap applicants claimed proportions and the claimed relational expressions (as discussed above), which therefore establishes a prima facie case of obviousness, where one of ordinary skill in the art, before the effective filing date of the invention, would have found it obvious to select from the proportions disclosed by Talonen, including those that satisfy the presently claimed equations (MPEP 22144.05 I).  No evidence of criticality of the equation ranges, nor teaching away has been shown, and the prima facie case of obviousness is therefore established (MPEP 2144.05 (III)).
Applicant’s statements to the purposes of the steels of Talonen and applicant are not persuasive as “The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant” (MPEP 2144 IV).  
	Further, applicant’s discussion of the delta ferrite content suppression by controlling the Ni content is not commensurate in scope with the claim limitations presented and further fails to provide statistically and practically relevant evidence of unexpected results (MPEP 716.02(b) I).  Therefore, this discussion is unpersuasive.  The discussion of the criticality of equation 3 also fails to 
provide statistically and practically relevant evidence of unexpected results (MPEP 716.02(b) I), which again renders the discussion unpersuasive.  
	Applicants discussion of examples of Talonen are not persuasive, as no examples are relied upon, and the prior art of Talonen is prior art for all that it teaches, including the overlapping proportions that meet the claimed relational expression (“[e]ven if a reference discloses an inoperable device, it is prior art for all that it teaches” MPEP 2158). 
	Applicants discussion of processing differences is not persuasive, as the examiner has not relied upon processing anywhere in their rejections and processing is not commensurate in scope with the claim limitations presented. 
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363. The examiner can normally be reached Monday-Thursday, 6am-3:30pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/HUMERA N. SHEIKH/                                                                                   Supervisory Patent Examiner, Art Unit 1784                                                                                                                     					
/K.A.C./Examiner, Art Unit 1784